Citation Nr: 1515428	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for floppy foot syndrome, to include as secondary to service-connected lumbar spine degenerative disc disease (DDD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  

3.  Entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the left knee associated with heterotopic calcification of the left hip.  

4.  Entitlement to an increased disability rating in excess of 10 percent for heterotopic calcification of the left hip.  

5.  Entitlement to an increased disability rating in excess of 10 percent for a compound comminuted fracture of the left femur, with limitation of extension of the thigh.  

6.  Entitlement to a compensable initial disability rating for a compound comminuted fracture of the left femur, with limitation of flexion of the thigh.  

7.  Entitlement to an increased disability rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).  

8.  Entitlement to a compensable disability rating for a right knee scar.  

9.  Entitlement to a compensable initial disability rating for residual scars from a compound comminuted fracture of the left femur.  

10.  Entitlement to a compensable disability rating for a left elbow scar.  

11.  Entitlement to a compensable disability rating for hypertension.  

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to October 1990.  

These matters come before the Board of Veterans' Appeals (Board) from February 2011 and October 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's increased rating claims on appeal stem from his January 2012 claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  Indeed, in his June 2012 formal TDIU application, the Veteran indicated that he was unemployable due to all of his service-connected disabilities.  Therefore, the Board has also construed the Veteran's January 2012 TDIU claim as an increased rating claim for each of his service-connected disabilities.  

During the pendency of the appeal, a May 2012 RO decision granted an increased disability rating of 10 percent for the Veteran's service-connected compound comminuted fracture of the left femur, with limitation of extension of the thigh, from July 31, 2009.  Additionally, the May 2012 RO decision granted service connection and assigned separate noncompensable disability ratings, effective July 31, 2009, for the Veteran's compound comminuted fracture of the left femur, with limitation of flexion of the thigh, and for residual scars from his compound comminuted fracture of the left femur.  

Subsequently, a November 2014 RO decision granted an increased disability rating of 20 percent for the Veteran's lumbar spine degenerative disc disease (DDD) from January 20, 2012.  

However, because the May 2012 and November 2014 RO decisions do not represent full grants of benefits sought on appeal, the Veteran's claims for increased disability ratings for various disabilities resulting from his compound comminuted fracture of the left femur and for his lumbar spine DDD remain pending before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, was previously remanded by the Board in January 2014 and June 2014.  As discussed below, the Board finds that there has been substantial compliance with prior remand directives, such that no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  The Veteran does not have floppy foot syndrome or another current disability manifested by foot drop.  

2.  There is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, preexisted active service and was not aggravated beyond its natural progression during active service.  

3.  The Veteran's degenerative arthritis of the left knee, associated with heterotopic calcification of the left hip, is manifested by pain, with limitation of motion to no worse than 80 degrees of flexion and 0 degrees of extension.  

4.  The Veteran's heterotopic calcification of the left hip is manifested by limitation of motion to no worse than 100 degrees flexion and 5 degrees or more extension.  

5.  The Veteran's compound comminuted fracture of the left femur is manifested by residual limitation of motion of the left thigh, including extension limited to 5 degrees or greater and flexion limited to no worse than 100 degrees.  

6.  The Veteran's lumbar spine DDD is manifested by chronic pain with flare ups, subjective neurologic complaints, forward flexion limited to no worse than 60 degrees with pain, functional impairment including less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing, but without objective clinical evidence of radiculopathy or other neurologic impairment.  

7.  The Veteran's right knee scar is manifested by a linear scar measuring 8 cm long, without pain, instability, or other disabling effect or functional impairment.  

8.  The Veteran's residual scars from a compound comminuted fracture of the left femur are manifested by scars measuring less than 144 square inches (929 sq. cm.), without pain, instability, or other disabling effect or functional impairment.  

9.  The Veteran's left elbow scar is manifested by a scar variously described as a linear scar measuring 10 cm long and a non-linear scar measuring 10 cm by 2.2 cm, without pain, instability, or other disabling effect or functional impairment.  

10.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, and his hypertension does not require continuous medication for control.  

11.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for floppy foot syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  The criteria for an increased initial disability rating in excess of 10 percent for degenerative arthritis of the left knee, associated with heterotopic calcification of the left hip, have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2014).  

4.  The criteria for an increased disability rating in excess of 10 percent for heterotopic calcification of the left hip have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5250-55 (2014).  

5.  The criteria for an increased disability rating in excess of 10 percent for a compound comminuted fracture of the left femur, with limitation of extension of the thigh, have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5251 (2014).  

6.  The criteria for a compensable initial disability rating for a compound comminuted fracture of the left femur, with limitation of flexion of the thigh, have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5252 (2014).  

7.  The criteria for an increased disability rating in excess of 20 percent for lumbar spine DDD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2014).  

8.  The criteria for a compensable disability rating for a right knee scar have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DCs 7800-05 (2014).  

9.  The criteria for a compensable initial disability rating for residual scars from a compound comminuted fracture of the left femur have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DCs 7800-05 (2014).  

10.  The criteria for a compensable disability rating for a left elbow scar have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DCs 7800-05 (2014).  

11.  The criteria for a compensable disability rating for hypertension have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.3, 4.104, DC 7101 (2014).  

12.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.25, 4.26 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims by way of letters sent to the Veteran in November 2009 and July 2012.  

The Veteran's claims of entitlement to compensable initial disability ratings for limitation of flexion of the thigh and residual scars, both resulting from a compound comminuted fracture of the left femur, arise from his disagreement with the initial disability ratings assigned following the grants of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the Veteran's remaining claims for increased disability ratings, he is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within September 2010 and July 2012 notice letters which were sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administrative (SSA) disability records.  

VA provided relevant examinations in February 2010, March 2010, June 2010, December 2010, January 2011, November 2011, April 2012, September 2012, March 2014, October 2014, and December 2014.  The examinations and resulting opinions are adequate regarding the Veteran's claims adjudicated herein because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, taken as a whole and considered in conjunction, the resulting examination reports and opinions contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  To the extent that the January 2014 and June 2014 Board remands found prior VA psychiatric examinations inadequate, the Board notes that the most recent December 2014 VA opinion was rendered by a VA psychiatrist, as specifically requested; moreover, it fully addressed prior remand directives.  Thus, there has been substantial compliance with prior Board remands regarding the Veteran's psychiatric claim, and no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his attorney has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2014); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Floppy Foot Syndrome

The Veteran filed his claim of entitlement to service connection for floppy foot syndrome, to include as secondary to service-connected lumbar spine DDD, in June 2012.  

In September 2012, the Veteran was afforded a VA examination regarding his claimed foot condition and his service-connected back disability.  At that time, he reported pain shooting down his back into his legs and that after walking for ten minutes, he was unable to lift his feet and they would make a slapping sound while he walked.  Following a physical examination, the VA examiner stated that there was no objective clinical evidence of sciatica; he noted that electromyography (EMG) testing, nerve conduction studies (NCS), straight leg raise testing, and testing for lumbar nerve root compromise were all negative, and that there was no motor weakness on dorsiflexion or plantar flexion during the physical examination.  

The examiner concluded that there was no diagnosis regarding floppy feet, which he noted was another name for drop foot, a condition which affects the ability to properly raise one's foot.  He stated that the causes of drop foot may be divided into three general categories: neurologic, muscular, and anatomic.  He noted that the Veteran's condition was claimed to be secondary to his lumbar spine DDD, which would indicate a neurologic problem; however, there was no clinical evidence of sciatica as supported by the negative testing noted previously.  Finally, the examiner also noted that the Veteran reported similar symptoms when he was evaluated by a neurosurgery team in April 2012 and June 2012; however, there was no diagnosis given at those times given essentially normal examinations.  

As discussed above, "[i]n the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Indeed, the Veteran is not shown by the competent evidence of record to have floppy foot syndrome or another disability manifested by foot drop at any time during the pendency of the appeal  McClain, 21 Vet. App. at 321.  

To the extent that the Veteran asserts a current disability which is related to his active service or his service-connected lumbar spine DDD, the Board finds his statements to be of little probative value.  The Veteran is competent to report observable symptomatology, see Layno, 6 Vet. App. at 469; however, he is not competent, as a layperson, to make a diagnosis of floppy foot syndrome or another disability manifested by drop foot, or to render a nexus opinion regarding such conditions.  See Jandreau, 492 F.3d at 1376-77.  

Accordingly, on this record, a preponderance of the evidence weighs against the claim that the Veteran has a current disability of floppy foot syndrome or another disability manifested by drop foot which is etiologically related to active service or to his service-connected lumbar spine DDD.  Rather, a preponderance of the evidence establishes that the Veteran does not have a current floppy foot disability.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Acquired Psychiatric Disorder

The Veteran also claims service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  

In particular, service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  38 C.F.R. § 4.125(a) (2014).  

Service treatment records do not document any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  The Veteran's July 1986 enlistment examination documents a normal psychiatric examination; additionally, the Veteran denied any psychiatric symptoms in a concurrent report of medical history.  Service treatment records reflect that the Veteran was in a motor vehicle accident in October 1989 and fractured his left femur, which eventually led to his medical discharge.  In his separation examination, the Veteran again had a normal psychiatric evaluation and he did not report any psychiatric symptoms.  

Therefore, as no psychiatric disabilities were noted upon the Veteran's entry to active service, he is presumed to have been sound upon entry, and the burden is upon VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's psychiatric disability was both preexisting and not aggravated by active service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

As discussed below, the Board finds that there is clear and unmistakable evidence of a preexisting psychiatric disorder sufficient to rebut the first prong of the presumption of soundness.  

The Veteran's attorney has argued, in essence, that any opinion characterizing the Veteran's current psychiatric disability as one that preexisted service is insufficient.  He argues that the Veteran is entitled to the presumption of soundness and that there is not clear and unmistakable evidence of a preexisting psychiatric disability to rebut the presumption.  

In support of his position, the Veteran submitted an August 2012 private psychologist's opinion which relied on the Veteran's lack of psychiatric symptoms during active service as a basis to determine that the Veteran's current psychiatric disorder developed as the result of his in-service motor vehicle accident.  The private psychologist acknowledged the Veteran's history of childhood abuse and pre-service psychiatric symptoms, but concluded that any preexisting psychiatric disorder abated during active service, as evidence by the Veteran's successful service career and the absence of any psychiatric symptoms during active service.  

Conversely, VA opinions rendered in March 2010, December 2010, November 2011, and February 2014 all concluded that the Veteran's current psychiatric disorders, including PTSD and depressive disorder, preexisted his active service and were the result of his reported history of physical and emotional abuse by his adoptive parents during his adolescence.  

The Board has considered the conflicting medical evidence regarding whether the Veteran's psychiatric disorder clearly and unmistakably preexisted his active service, and the Board affords more probative weight to the findings of the VA examiners which found that the Veteran's consistent reports of psychiatric symptoms prior to active service were evidence of a preexisting psychiatric disorder.  The private psychologist's opinion, rendered in the context of a telephone interview, is outweighed by the multiple VA opinions which were based upon thorough psychiatric examinations.  

Significantly, post-service private and VA treatment records consistently document the Veteran's own reports of his history of childhood abuse and resulting depression and suicidal ideation.  Such statements alone are sufficient to rebut the first prong of the presumption of soundness, and demonstrate a preexisting psychiatric disability.  See Horn v. Shinseki, 25 Vet. App. 231, 237 (2012) (holding that an appellant's own statements regarding a pre-service disability may alone rebut the preexistence prong of the presumption of soundness); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the appellant's own admissions of a pre-service disability).  

Therefore, the remaining question is whether the Veteran's psychiatric disorder, which clearly and unmistakably preexisted his active service, was not aggravated during his active service, or in other words, whether it is undebatable that there was not an increase in severity due to the natural progression of the disease during the Veteran's active service.  

As noted in the June 2014 Board remand, prior VA opinions which concluded that the Veteran's preexisting psychiatric disorder was not permanently aggravated by his active service were inadequate because they failed to consider the clinical significance of the Veteran's in-service psychosocial functioning.  A determination that a psychiatric disorder was not aggravated during service must consider evidence of the disability prior to, during, and after active service.  Moreover, the March 2010 VA examiner suggested a theory of secondary service connection when he noted a possible clinical correlation between the Veteran's pain levels and his psychiatric state.  

Therefore, following the June 2014 Board remand, VA sought a medical expert opinion from a psychiatrist to address whether the Veteran's psychiatric disability preexisted active service, whether any pre-existing psychiatric disability was aggravated during active service, and whether any psychiatric disability was aggravated by a service-connected disability.  In December 2014, following a review of the Veteran's claims file, treatment records, and medical history, the psychiatrist first concluded that it was undebatable that the Veteran developed a chronic psychiatric disability prior to active service.  He noted that numerous post-service treatment records contained the Veteran's own history of psychiatric symptoms beginning in early childhood and adolescence, in addition to his attributing current psychiatric symptoms to his history of serious physical and emotional abuse during his childhood.  

Next, the VA psychiatrist concluded that it was undebatable that the Veteran's preexisting psychiatric symptoms did not increase significantly in severity during his active service beyond the natural progress of the psychiatric disability.  She noted that the Veteran's depressive disorder and PTSD symptoms manifested to a severe degree in adolescence and have been present off and on throughout his life.  Additionally, she stated that the Veteran's post-service depressive symptoms have also been due to relationship/psychosocial stressors or substance abuse.  She also noted concern that the Veteran has feigned depression symptoms for secondary gain, citing a July 2009 treatment note wherein the Veteran admitted to have claimed to be suicidal to receive treatment and care for his cocaine dependence and homelessness.  

Finally, the December 2014 VA psychiatrist concluded that it was less likely than not that the Veteran's PTSD and depression were aggravated beyond their natural progression by his service-connected physical disabilities, including conditions of his left femur, left hip, left knee, lumbar spine, residual scars, and hypertension.  Rather, she noted that his depressive symptoms and suicide attempts have almost always been aggravated by a psychosocial stressor rather than physical concerns.  She cited several treatment records which document the Veteran's depression due to deaths or medical problems in his family, relationship troubles, and homelessness.  The examiner acknowledged a February 2012 entry wherein the Veteran was admitted for a suicide attempt after experiencing pain in his upper extremities; however, she stated that he was not service-connected for an upper extremity disability, so it was unlikely that his pain was related to injuries incurred during active service.  Moreover, while he was subsequently diagnosed with multifactorial neuropathy of the left upper extremity, there was no mention of the condition being attributed to military trauma.  

The Board finds the December 2014 VA psychiatrist's opinion to be of great probative value.  The opinions rendered were based upon a review of the claims file and treatment records, including the Veteran's own reported medical history.  Additionally, the psychiatrist adequately addressed each question raised by prior Board remands.  

Having previously found clear and unmistakable evidence of a preexisting psychiatric disorder sufficient to rebut the first prong of the presumption of soundness, the Board also finds clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder was not aggravated by his military service.  The Board has based its determination upon a "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

Additionally, the Board finds that, to the extent that the record raises a potential theory of secondary service connection, the preponderance of evidence weighs against a finding that the Veteran's acquired psychiatric disorder is caused by or aggravated by a service-connected disability.  While prior VA practitioners have indicated a potential connection, they did not offer anything more than speculative statements.  Moreover, the December 2014 VA psychiatrist opined that it was less likely than not that the Veteran's PTSD and depression were aggravated beyond their natural progression by his service-connected physical disabilities; rather, she noted that such symptoms have almost always been aggravated by a psychosocial stressor rather than physical concerns.  

Given the evidence discussed above, the Board finds that the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claims below, the Board has considered the relevant temporal period from one year before the Veteran's January 2012 claim, or January 2011 to the present.  The Veteran's claims for increased initial disability ratings are considered from their assigned effective dates.  



III.A.  Increased Ratings - Musculoskeletal

The Veteran seeks increased disability ratings for various musculoskeletal conditions, including disabilities of his left knee, left hip, left femur/thigh, and lumbar spine.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2014), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  


III.A.1.  Left Knee

The Veteran seeks entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the left knee associated with heterotopic calcification of the left hip.  

His left knee disability is rated as 10 percent disabling under diagnostic code (DC) 5003, which rates degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2014).  To the extent that rating code sheets in the claims file document that his left knee disability is rated under DC 5257, the Board finds that such a rating is erroneous and not warranted, as discussed herein.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Id.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  Id., Note 1.  

DCs 5260 and 5261 assign disability ratings based upon limitation of motion of the leg.  Under DC 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  Id., DC 5260.  

Under DC 5261, a 10 percent disability rating is allowed when extension is limited to 10 degrees, a 20 percent disability rating is allowed when extension of the leg is limited to 15 degrees, a 30 percent disability rating is warranted for extension limited to 20 degrees, and a maximum schedular 40 percent disability rating is warranted for extension limited to 30 degrees.  Id., DC 5261.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

The Veteran was afforded a VA knee examination in September 2012.  At that time, he reported stability issues with his left knee which required the use of a knee brace, and that without it, his knee would be unable to support his weight and give out.  Upon physical examination, range of motion testing revealed left knee flexion to 140 degrees or greater (with objective evidence of painful motion at 130 degrees) and left knee extension to 5 degrees (with objective evidence of painful motion at 5 degrees).  There was no additional limitation of range of motion upon repetition.  The examiner noted the following functional limitations of the Veteran's left knee:  less movement than normal and pain upon movement.  There was pain or tenderness to palpation of the left knee.  Muscle strength and instability testing were normal regarding the left knee, and there was no evidence or history of recurrent patellar subluxation or dislocation.  There was no tibial or fibular impairment, no meniscal conditions, no joint replacement or other surgical procedures, and scars or other pertinent physical findings regarding the left knee.  The examiner noted constant use of a knee brace for the Veteran's degenerative arthritis of the left knee, which was confirmed by x-ray studies.  He concluded that the Veteran's left knee degenerative arthritis, associated with heterotropic calcification of the left hip, resulted in permanent partial disability.  He stated that the Veteran previously worked in a factory before becoming unemployed, and had a high school education.  He stated that he could not accurately opine regarding the Veteran's employability without knowing the essential job functions of a particular job, but that based upon the Veteran's disability pattern and the fact that he had attained maximum medical improvement, there was no reason he would be precluded from gainful employment if his functional limitations could be accommodated.  

The Veteran was most recently afforded a VA knee examination in October 2014.  At that time, he reported that his left knee was hurting more in the past five to six months.  He denied any recent significant trauma or injury, but reported that his pain was worse with prolonged standing or laying on his side.  He denied flare-ups or catching or locking sensations in the left knee.  He reported constant use of a knee brace and a cane.  Upon physical examination, range of motion testing revealed left knee flexion to 110 degrees (with objective evidence of painful motion at 110 degrees) and left knee extension to 5 degrees (with objective evidence of painful motion at 5 degrees).  There was no additional limitation of range of motion upon repetition.  Functional loss of the left knee was noted to be less movement than normal and pain on movement.  Muscle strength and instability testing were normal, with no evidence or history of recurrent patellar subluxation or dislocation.  There was no tibial or fibular impairment, no meniscal conditions, no joint replacement or other surgical procedures, and scars or other pertinent physical findings regarding the left knee.  The examiner noted the Veteran's constant use of a cane and regular use of a walker as assistive devices for ambulation.  He reported functional limitation due to the Veteran's left knee, including standing or walking limited to 10 minutes at a time, with no climbing ladders or repetitive squatting; however, he specifically noted that the Veteran could do sedentary work with frequent breaks.  

VA treatment records reflect that in September 2011, the Veteran fell down some stairs while carrying furniture and injured his left knee.  There was no swelling, deformity, or instability noted examination; however, the Veteran reported pain upon movement.  

Additional VA treatment records, private treatment records, and SSA disability records within the claims file do not contain specific findings regarding the Veteran's knee disability, including range of motion findings, which would allow the Board to apply the specific rating criteria.  

Given the above evidence, the Board finds that an increased disability rating in excess of 10 percent for degenerative arthritis of the left knee associated with heterotopic calcification of the left hip is not warranted for any period on appeal.  

First, an increased disability rating in excess of 10 percent is not warranted based upon limitation of motion findings under DCs 5260 or 5261.  As documented in the VA examinations discussed above, the Veteran does not have limitation of motion which would result in a compensable rating under DC 5260 or 5261, as his range of motion in the right knee was limited to no worse than 110 degrees flexion and 5 degrees extension.  The Board has considered the Veteran's reports of painful motion in his left knee; and finds that the currently assigned 10 percent disability rating contemplates the Veteran's painful motion as limited motion which is otherwise noncompensable under the applicable diagnostic code.  Mitchell, 25 Vet. App. 32.  

For an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his left knee condition.  Therefore, the evidence does not warrant an increased 20 percent rating under DC 5003.  

The Board has also considered whether an additional disability rating is warranted under DC 5257; however, as noted above, there was no instability or laxity noted in the two VA examinations regarding the Veteran's left knee.  To the extent that the Veteran has reported instability, the Board affords more weight to the multiple VA examinations of record which document no objective findings of lateral instability.  Thus, the Veteran is not entitled to a higher disability rating under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  

The Board has also considered application of DC 5258, under which a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  See id., DC 5258.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  However, the evidence as a whole does not document any episodes where the Veteran presented with locking, pain, and effusion in his left knee.  Therefore, an increased disability rating is not warranted under DC 5258.  

Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  Id., DCs 5256, 5259, 5262, 5263.  

The Board affords the greatest probative value to the VA examinations of record wherein the examiners obtained a history from the Veteran and reviewed his claims file and relevant medical history, in addition to making valid findings based upon thorough physical examinations.  Importantly, the examiners documented necessary findings for the Board to apply the relevant rating criteria.  Thus, the Board finds the VA examinations are adequate and entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the left knee associated with heterotopic calcification of the left hip for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, supra.  


III.A.2.  Left Hip

The Veteran also claims entitlement to an increased disability rating in excess of 10 percent for heterotopic calcification of the left hip.  

While rating code sheets document that the Veteran's left hip disability is currently rated as 10 percent disabling under DC 5252, for limitation of flexion of the thigh, the evidence discussed below confirms that the most appropriate diagnostic code is DC 5251, regarding limitation of extension of the thigh.  See 38 C.F.R. § 4.71a, DC 5251, 5252.  DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  Id., DC 5251.  Under DC 5252, a 10 percent disability rating is warranted for flexion of the thigh that is limited to 45 degrees; a 20 percent disability rating is warranted for flexion of the thigh that is limited to 30 degrees; a 30 percent disability rating is warranted for flexion of the thigh that is limited to 20 degrees; and a maximum schedular 40 percent disability rating is warranted for flexion of the thigh that is limited to 10 degrees.  Id., DC 5252.  

Normal ranges of motion regarding the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  Id., Plate II.  

The Veteran was afforded a VA examination regarding his left hip disability in April 2012.  He reported constant mild pain which was worse with prolonged walking or squatting, although he denied flare-ups.  Range of motion testing revealed left hip flexion to 105 degrees (with objective evidence of painful motion noted at 110 degrees) and left hip extension 5 degrees or greater (with objective evidence of painful motion at 5 degrees).  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in range of motion testing upon repetition.  The examiner noted no functional loss regarding the left hip.  Muscle strength testing was normal and there was no ankylosis or additional hip conditions such as malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner noted the Veteran's prior arthroscopic left hip surgery and total left hip replacement surgery in June 1989, with residual scars.  The Veteran reported occasional use of a cane as an assistive device for ambulation.  Finally, the examiner concluded that the Veteran's left hip condition did not impact his ability to work.  

The Veteran was again afforded a VA examination regarding his left hip disability in September 2012.  At that time, the Veteran reported problems with weight bearing on his left hip and limited range of motion due to pain, with pain noted after prolonged standing or walking.  Upon physical examination, range of motion testing revealed left hip flexion to 110 degrees (with objective evidence of painful motion at 110 degrees) and left hip extension to 5 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in range of motion testing upon repetition.  The examiner noted that functional loss regarding the left hip included less movement than normal and pain upon movement.  Muscle strength testing was normal and there was no ankylosis or additional hip conditions such as malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner noted the Veteran's prior left hip surgeries, with residuals consisting of severe painful motion or weakness, and scars.  The examiner concluded that the Veteran's heterotropic calcification of the left hip, with x-ray evidence of arthritis, resulted in limited range of motion with pain and functional limitations including no activities that require weightbearing on the hips, no lifting more than 30 pounds, and no job that requires running or prolonged walking.  The examiner concluded that the Veteran had permanent partial disability from his left hip and stated that he could not accurately opine regarding the Veteran's employability without knowing the essential job functions of a particular job, but that based upon the Veteran's disability pattern and the fact that he had attained maximum medical improvement, there was no reason he would be precluded from gainful employment if his functional limitations could be accommodated.  

The Veteran was most recently afforded a VA examination regarding his left hip in October 2014.  He reported that his left hip was occasionally sore with limited range of motion during weather changes, but denied flare-ups.  Upon physical examination, range of motion testing revealed left hip flexion to 100 degrees (with objective evidence of painful motion at 100 degrees) and left hip extension to 0 degrees (with objective evidence of painful motion at 0 degrees).  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in range of motion testing upon repetition.  The examiner noted that functional loss regarding the left hip included less movement than normal and pain upon movement.  Muscle strength testing was normal and there was no ankylosis or additional hip conditions such as malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner noted the Veteran's prior left hip surgeries with residual scars and noted that the Veteran reported constant use of a cane and regular use of a walker.  The examiner identified other pertinent physical findings, including hip extension 0 to 25 degrees on the left, abduction 0 to 45 degrees on the left a, adduction 0 to 25 degrees on the left, external rotation 0 to 60 degrees on the left, and internal rotation 0 to 40 degrees on the left.  The examiner concluded that the Veteran's heterotropic calcification of the left hip, with x-ray evidence of arthritis, resulted in limited range of motion due to pain on movement and functional limitations on prolonged standing or walking for more than ten minutes at a time; however, regarding the Veteran's employability, the examiner stated that the Veteran could do sedentary work as long as he took frequent breaks.  

VA treatment records, private treatment records, and SSA disability records within the claims file do not contain specific findings regarding the Veteran's left hip disability, including range of motion findings, which would allow the Board to apply the specific rating criteria.  

Given the above evidence, the Board finds that an increased disability rating in excess of 10 percent for heterotopic calcification of the left hip is not warranted for any period on appeal.  

First, an increased disability rating in excess of 10 percent is not warranted based upon limitation of motion findings under DC 5251 or 5252.  As documented in the VA examinations discussed above, the Veteran's range of motion in the left hip was limited to no worse than 100 degrees flexion and 5 degrees or more extension.  Therefore, he is entitled to a 10 percent disability rating under DC 5251 based upon limitation of extension of the thigh.  Additionally, the Board has considered the Veteran's reports of painful motion in his left hip; and finds that the currently assigned 10 percent disability rating also contemplates the Veteran's painful motion.  To award additional compensation based upon pain would constitute pyramiding; moreover, a 10 percent disability rating is only assigned otherwise when there is painful limited motion which is otherwise noncompensable under the applicable diagnostic code.  Mitchell, 25 Vet. App. 32.  

The Board has also considered whether an increased disability rating is warranted under an alternate diagnostic code regarding the hip.  DC 5250 provides for rating the hip on the basis of ankylosis.  38 C.F.R. § 4.71a, DC 5250.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction warrants a 60 percent disability rating.  Id.  Intermediate ankylosis of the hip warrants a 70 percent disability rating.  Id.  Extremely unfavorable ankylosis, with the foot not reaching the ground, or necessitating crutches, warrants a 90 percent disability rating and entitles the claimant to special monthly compensation (SMC).  Id.  

Under DC 5253, limitation of adduction and an inability to cross the legs, or limitation of rotation with an inability to toe-out the affected leg more than 15 degrees warrants a 10 percent disability rating.  Id., DC 5253.  Limitation of abduction of a thigh with motion lost beyond 10 degrees warrants a 20 percent disability rating.  Id.  

DC 5254 provides for a singular maximum evaluation of 80 percent for flail joint of the hip.  Id., DC 5254.  

Finally, DC 5255 deals with impairment of the femur.  Id., DC 5255.  Under this code, malunion of the femur with slight knee or hip disability warrants a 10 percent disability rating.  Id.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent disability rating.  Id.  Malunion of the femur with marked knee or hip disability warrants a 30 percent disability rating.  Id.  Fracture of surgical neck of femur, with false joint, or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, warrants a 60 percent disability rating.  Id.  A maximum schedular 80 percent disability rating is warranted for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).  Id.  

However, as noted in the objective findings of the VA examinations discussed above, there is no ankylosis of the Veteran's left hip, no impairment of the left thigh, no flail joint, and no impairment of the femur.  Therefore, DCs 5250, 5253, 5254, and 5255 are not for application.  Id., DCs 5250, 5253, 5254, and 5255.  

The Board affords the greatest probative value to the VA examinations of record wherein the examiners obtained a history from the Veteran and reviewed his claims file and relevant medical history, in addition to making valid findings based upon thorough physical examinations.  Importantly, the examiners documented necessary findings for the Board to apply the relevant rating criteria.  Thus, the Board finds the VA examinations are adequate and entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for heterotopic calcification of the left hip, and an increase is not warranted for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.A.3.  Left Femur

The Veteran also claims entitlement to an increased disability ratings regarding residual limitation of motion from his compound comminuted fracture of the left femur.  He is separately service-connected for limitation of extension and limitation of flexion of the left thigh; therefore, these disability ratings will be discussed separately.   


III.A.3.a.  Limitation of Extension of Left Thigh

The Veteran seeks an increased disability rating in excess of 10 percent for a compound comminuted fracture of the left femur, with limitation of extension of the thigh.  

The Board notes that the Veteran was granted the current 10 percent disability rating for his compound comminuted fracture of the left femur with limitation of extension of the thigh in a May 2012 RO decision, effective July 31, 2009.  Initially, the Board notes that the Veteran is in receipt of separate 10 percent disability ratings for limitation of extension of the thigh resulting from both his heterotopic calcification of the left hip and compound comminuted fracture of the left femur.  While this seems to be a violation of the rule against pyramiding, see 38 C.F.R. § 4.14, the Board will not disturb the separately assigned ratings herein.  

For the sake of brevity, the Board will not duplicate the VA examination findings discussed previously concerning the Veteran's left thigh.  

Additionally, VA treatment records, private treatment records, and SSA disability records within the claims file do not contain specific findings regarding the Veteran's left hip and thigh, including range of motion findings, which would allow the Board to apply the specific rating criteria.  

The Board notes that a 10 percent rating is the sole schedular disability rating available under DC 5251 for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.  

Nevertheless, the Board has also considered whether an increased disability rating is warranted under an alternate diagnostic code regarding the hip.  However, as noted in the objective findings of the VA examinations discussed above, there is no ankylosis of the Veteran's left hip, no impairment of the left thigh, no flail joint, and no impairment of the femur.  Therefore, DCs 5250, 5253, 5254, and 5255 are not for application.  Id., DCs 5250, 5253, 5254, and 5255.  

The Board affords the greatest probative value to the VA examinations of record wherein the examiners obtained a history from the Veteran and reviewed his claims file and relevant medical history, in addition to making valid findings based upon thorough physical examinations.  Importantly, the examiners documented necessary findings for the Board to apply the relevant rating criteria.  Thus, the Board finds the VA examinations are adequate and entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

Thus, the preponderance of evidence of record weighs against the Veteran's claim, and an increased disability rating in excess of 10 percent for a compound comminuted fracture of the left femur, with limitation of extension of the thigh, is not warranted for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.A.3.b.  Limitation of Flexion of Left Thigh

The Veteran also seeks entitlement to a compensable initial disability rating for a compound comminuted fracture of the left femur, with limitation of flexion of the thigh.  

The Board notes that the Veteran was granted a separate noncompensable disability rating for his compound comminuted fracture of the left femur with limitation of flexion of the thigh in a May 2012 RO decision, effective July 31, 2009.  Again, for the sake of brevity, the Board will not duplicate the VA examination findings discussed previously.  

VA treatment records, private treatment records, and SSA disability records within the claims file do not contain specific findings regarding the Veteran's left hip and thigh, including range of motion findings, which would allow the Board to apply the specific rating criteria.  

Given the above evidence, the Board finds that a compensable initial disability rating for a compound comminuted fracture of the left femur, with limitation of flexion of the thigh, is not warranted for any period on appeal.  

First, a compensable disability rating is not warranted under DC 5252, as the Veteran's left hip flexion was limited to no worse than 100 degrees flexion.  38 C.F.R. § 4.71a, DC 5252.  Additionally, the Board has considered the Veteran's reports of painful motion in his left hip; and finds that currently assigned disability rating for limitation of motion of the hip (10 percent for limited extension of the hip, as discussed above) also contemplates the Veteran's painful motion.  To award additional compensation based upon his painful limitation of motion (flexion) would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Nevertheless, the Board has also considered whether an increased disability rating is warranted under an alternate diagnostic code regarding the hip.  However, as noted in the objective findings of the VA examinations discussed above, there is no ankylosis of the Veteran's left hip, no impairment of the left thigh, no flail joint, and no impairment of the femur.  Therefore, DCs 5250, 5253, 5254, and 5255 are not for application.  Id., DCs 5250, 5253, 5254, and 5255.  

The Board affords the greatest probative value to the VA examinations of record wherein the examiners obtained a history from the Veteran and reviewed his claims file and relevant medical history, in addition to making valid findings based upon thorough physical examinations.  Importantly, the examiners documented necessary findings for the Board to apply the relevant rating criteria.  Thus, the Board finds the VA examinations are adequate and entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

Thus, the preponderance of evidence of record weighs against the Veteran's claim of entitlement to a compensable disability rating for a compound comminuted fracture of the left femur, with limitation of flexion of the thigh, for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.A.4.  Lumbar DDD

The Veteran also seeks entitlement to an increased disability rating in excess of 20 percent for lumbar spine DDD, which has been variously rated under the General Rating Formula for Diseases and Injuries of the Spine and DCs 5237, regarding lumbosacral strain, and DC 5243, regarding intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5237, 5243 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

IVDS may also be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating in excess of 20 percent for lumbar spine DDD is not warranted for any period on appeal.  

The Veteran was afforded a VA spine examination in September 2012.  At that time, he reported relevant symptoms including low back pain and associated leg and knee pain.  He also reported a sharp pain in his groin and thighs, but denied any bowel or bladder dysfunction.  The Veteran also reported flare-ups of pain when attempting to bend t waist level, made worse with repetition.  Upon physical examination, range of motion testing revealed forward flexion to 75 degrees (with objective evidence of pain at 75 degrees), extension to 30 degrees or greater (with no objective evidence of painful motion), bilateral lateral flexion to 30 degrees or greater (with no objective evidence of painful motion), and bilateral lateral rotation to 30 degrees or great (with no objective evidence of painful motion).  There was no additional limitation of motion upon repetition.  The examiner noted functional loss, including less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation, no guarding, and no muscle spasms.  Muscle strength, reflex, and sensory testing was normal, with no atrophy noted, and negative straight leg raising tests bilaterally.  The Veteran reported mild intermittent radicular pain, with no other signs of radiculopathy, and the examiner noted involvement of the left sciatic nerve; however, he did not indicate that the Veteran was affected by radiculopathy on the left or right side.  Indeed, the examiner later referenced previous electromyography (EMG) and MRI studies, discussed further below, which showed no evidence of radiculopathy, in addition to the negative clinical testing during the VA examination.  There were no other neurologic abnormalities noted, and the examiner recorded that the Veteran did not have IVDS, although he did note x-ray evidence of arthritis.  Finally, the examiner concluded that the Veteran had permanent partial disability from his lumbar spine disability and stated that he could not accurately opine regarding the Veteran's employability without knowing the essential job functions of a particular job, but that based upon the Veteran's disability pattern and the fact that he had attained maximum medical improvement, there was no reason he would be precluded from gainful employment if his functional limitations could be accommodated.  

The Veteran was most recently afforded a VA spine examination in October 2014.  He reported constant lower back pain localized to his right lumbar region which was worsened with quick or sudden movements.  He also reported flare-ups wherein his back locks up three to four times per day, with shooting pain in his right buttocks and groin.  He reported treatment including ice packs, a transcutaneous electrical nerve stimulation (TENS) unit, and physical therapy since January 2014.  He reported the use of a prescribed walker for two weeks and a cane for over a year.  Upon physical examination, range of motion testing revealed forward flexion to 60 degrees (with objective evidence of painful motion at 60 degrees), extension to 0 degrees (with objective evidence of painful motion at 0 degrees), right lateral flexion to 20 degrees (with objective evidence of painful motion at 20 degrees), left lateral flexion to 25 degrees (with objective evidence of painful motion at 25 degrees), and bilateral lateral rotation to 25 degrees (with objective evidence of painful motion at 25 degrees).  There was no additional limitation of motion upon repetition.  The examiner noted functional loss, including less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was pain to palpation of the central to right lumbar region, without guarding or muscle spasms.  Muscle strength, reflex, and sensory testing was normal, with no atrophy noted, and negative straight leg raising tests bilaterally.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and explicitly noted that he was not affected by radiculopathy on either side.  There were no other neurologic abnormalities noted, and the examiner recorded that the Veteran did not have IVDS, although he noted x-ray evidence of arthritis.  He also noted the Veteran's constant use of a cane and regular use of a walker for ambulation due to his back disability.  Finally, the examiner concluded that the Veteran's lumbar spine DDD resulted in limited range of motion due to pain on movement and functional limitations on standing or walking for more than ten minutes at a time, and no lifting, carrying, pushing, or pulling more than 20 pounds; however, regarding the Veteran's employability, the examiner stated that the Veteran could do sedentary work as long as he took frequent breaks.  

As noted briefly in the above discussion concerning the September 2012 VA examination, the Veteran was previously seen at by the VA neurosurgery clinic in April 2012.  At that time, a lumbar MRI showed moderate to severe spinal central canal stenosis and severe bilateral foraminal narrowing at L4-L5, and severe right and moderate left foraminal stenosis at L5-S1.  Electromyography (EMG) testing showed no abnormal spontaneous activity, normal motor configurations, and normal recruitment.  The noted impression, in conjunction with a prior January 2012 study, was that there was no evidence of active radiculopathy.  

Additional VA treatment records, private treatment records, and SSA disability records within the claims file do not contain specific findings regarding the Veteran's back, including range of motion findings, which would allow the Board to apply the specific rating criteria.  

After considering the evidence as discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for lumbar spine DDD for the entire period on appeal.  

The Board notes that for an increased 40 percent disability rating under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  Such impairment was simply not documented in the VA examinations discussed above, which showed forward flexion of the thoracolumbar spine limited to no worse than 60 degrees with pain.  Moreover, the Veteran did not have the severity of limitation of motion or any type of spinal ankylosis required for an increased 50, or 100 percent disability rating under DC 5237.  See id.  

Additionally, the provisions for evaluating IVDS are also not for application.  Both VA examination reports document that the Veteran does not have IVDS; moreover, the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See id., DC 5243.  

The Board notes that the Veteran is competent to report observable symptoms, including lower back pain going into his legs, buttocks, groin, and knees.  See Layno, supra.  However, the Veteran is not competent to opine regarding the presence or diagnosis of complex neurologic diseases, see Jandreau, supra; therefore, the Board affords more probative weight to the competent medical evidence in this regard, including EMG and MRI testing and the medical opinions rendered by VA examiners, which document that the Veteran does not have radiculopathy or any other neurologic abnormalities.  As such, the Veteran's subjective reports of neurologic symptoms are outweighed by the objective medical evidence of record.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his attorney.  See Schafrath, 1 Vet. App. 589.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for lumbar spine DDD for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.B.  Increased Ratings - Scars  

The Veteran claims entitlement to compensable disability ratings for his service-connected right knee scar, residual scars from a compound comminuted fracture of the left femur, and left elbow scar, each currently rated as noncompensable under DC 7805.  38 C.F.R. § 4.118, DC 7805 (2014).  

DC 7805 simply provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  Id.  The Board notes that scars in general are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, DCs 7800-7805.   Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Inasmuch as the entire period on appeal is subsequent to October 2008, the new criteria are for application.  Indeed, the Board has considered all applicable diagnostic codes, as discussed further herein.  

The most comprehensive findings regarding the severity of the Veteran's service-connected scars are contained within the April 2012, September 2012, and December 2014 VA examinations of record.  

In April 2012, the Veteran was afforded a VA examination regarding his residual scars from a compound comminuted fracture of the left femur.  Upon physical examination, the examiner noted four linear scars on the left lower extremity, including on the left posterior buttocks and lateral thigh.  The scars measured 10 centimeters by 2 centimeters (cm), 1.5 cm by 1 cm, 7.5 cm by 1.5 cm, and 4.5 cm by 1 cm.  The examiner noted that the residual scars were clinically stable, did not require treatment, and were not painful or unstable.  The residual scars did not result in limitation of function and there were no other pertinent physical findings, complications, conditions, sign, and/or symptoms associated with the residual scars.  Finally, the examiner noted that the residual scars did not impact the Veteran's ability to work.  

In September 2012, the Veteran was afforded an additional VA scars examination.  The examiner initially noted that none of the scars of the Veteran's trunk or extremities were painful or unstable.  His left elbow scar was noted to be linear and measured 10 cm long.  His right knee scar was noted to be linear and measured 8 cm long.  His left femur scar was noted to be linear and measured 6 cm long.  The examiner noted that none of the Veteran's scars resulted in limitation of function, and there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with any scar.  Finally, the examiner noted that the Veteran's scars did not impact his ability to work.  

The Veteran was most recently afforded a VA scars examination in October 2014.  The examiner noted the Veteran developed scars on his right knee, left thigh, and left elbow as a result of his in-service motor vehicle accident.  None of the scars were painful or unstable.  His left elbow scar was described as superficial, non-linear, and measured 10 cm by 2.2 cm, or approximately 22 square cm.  His right knee scar was linear and measured 8 cm long.  His left lower extremity scars of the left mid femur and left distal femur were superficial and non-linear, and measured 7.5 cm by 1.2 cm and 6 cm by 1 cm, or approximately 15 square cm.  The examiner noted that none of the Veteran's scars resulted in limitation of function, and there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with any scar.  Finally, the examiner noted that the Veteran's scars did not impact his ability to work.  

Based on a review of the pertinent evidence, including the detailed, competent, and comprehensive findings of the VA examinations discussed above, the Board finds that compensable disability ratings for the Veteran's service-connected right knee scar, residual scars from a compound comminuted fracture of the left femur, and left elbow scar are not warranted for any period on appeal.  

DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the Veteran's service-connected scars are located on his left elbow, left femur, and right knee, a compensable rating is not warranted under DC 7800.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the VA examinations discussed above, there is no evidence that the Veteran's scars cover an area of at least 6 square inches, or that they are deep.  Hence, DC 7801 is not for application.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. In this case, the Veteran's scars do not cover a surface area of 144 square inches (929 sq. cm) or greater; therefore, a compensable rating is not available under DC 7802.  

DC 7804 contemplates scars that are unstable or painful.  Id, DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  As noted in the VA examinations discussed above, the Veteran's scars are not unstable or painful; therefore, a compensable rating is not warranted under DC 7804.  

As noted above, the Veteran's scars are currently rated as noncompensable under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  Id., DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the VA examinations discussed above document that the Veteran's scars do not result in limitation of motion or loss of function as to routine daily activities or employment.  As the evidence throughout the appeal period does not show any disabling effects due to the scars themselves, compensable ratings are not warranted under DC 7805.  

Based upon the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims and that compensable disability ratings for his service-connected right knee scar, residual scars from a compound comminuted fracture of the left femur, and left elbow scar are not warranted for any period on appeal.  As the preponderance of the evidence weighs against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.C.  Increased Rating - Hypertension  

The Veteran seeks a compensable disability rating for his service-connected hypertension, which is rated based on DC 7101.  See 38 C.F.R. § 4.104, DC 7101 (2014).  According to DC 7101, diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control, warrants a 10 percent rating; diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating; diastolic pressure predominantly 120 or more warrants a 40 percent rating; and diastolic pressure predominantly 130 or more warrants a maximum schedular 60 percent rating.  Id.  

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., Note 1.  For purposes of the rating criteria, hypertension means that the diastolic blood pressure is predominantly 90mm or greater.  Id.  

Following his January 2012 increased rating claim, the Veteran was afforded a VA hypertension examination in September 2012.  At that time, the examiner documented his diagnosis of hypertension, but noted that he was not on medication for hypertension and that it seemed to be well controlled.  Upon physical examination, his blood pressure (BP) measured: 128/78, 132/74, and 132/80.  The examiner noted that the Veteran did not have a history of diastolic BP elevation to predominantly 100 or more.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's hypertension, and it had no functional impact upon his ability to work.  

Most recently, the Veteran was afforded a VA hypertension examination in October 2014.  At that time, he reported that his blood pressure levels had been within normal range since his discharge from active service.  He denied taking medication for hypertension and denied any related symptoms, such as lightheadedness or dizziness.  Upon physical examination, his BP measured: 116/80, 112/76, and 131/74.  The examiner noted that the Veteran did not have a history of diastolic BP elevation to predominantly 100 or more.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's hypertension, and it had no functional impact upon his ability to work.  

Based upon the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for a compensable disability rating for hypertension for the entire period on appeal.  As the preponderance of the evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.  Extraschedular Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities based upon the relevant symptomatology displayed by the Veteran.  Additionally, the rating criteria allow for additional ratings to be assigned for more severe manifestations of relevant symptomatology.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disabilities are considered by the schedular ratings assigned.  



V.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As noted above, the Veteran filed his informal TDIU claim in January 2012.  In a subsequent formal TDIU application submitted in June 2012, the Veteran reported that he was unemployable due to all of his service-connected disabilities.  

The Veteran is currently service-connected for the following disabilities:  lumbar spine DDD (rated as 20 percent disabling); left knee arthritis, a left hip disability, and limitation of extension of the left thigh (each rated as 10 percent disabling); and limitation of flexion of the left thigh, hypertension, and scars of the right knee, left thigh, and left elbow (each rated as noncompensable).  His combined disability rating is 40 percent.  See 38 C.F.R. § 4.25 (2014).  Therefore, the Veteran does not meet schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  The Board notes that this does not foreclose the possibility of a TDIU rating on an extraschedular basis; however, as discussed below, the Board finds that the Veteran has not been shown to be unable to secure or follow a substantially occupation due to his service-connected disabilities; therefore, referral for consideration of a TDIU rating on an extraschedular basis is not warranted.  See 38 C.F.R. § 4.16(b).  

The various VA examinations of record since the Veteran's TDIU claim was filed in January 2012 document the consistent opinions of VA examiners that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.  

Following the April 2012 VA examination regarding the Veteran's left hip disability, the examiner concluded that the Veteran's left hip condition did not impact his ability to work.  

The Veteran was first afforded a VA general examination regarding his TDUI claim in September 2012.  The VA examiner noted that the Veteran previously worked as a factory worker before becoming unemployed.  His highest level of education was graduating from high school.  The examiner noted that with the information available, his best guess would not accurately reflect a judgment regarding the Veteran's employability without knowing the essential job functions of a particular job, but that based upon the Veteran's disability pattern and the fact that he had attained maximum medical improvement for all of his disabilities, there was no reason he would be precluded from gainful employment if his functional limitations could be accommodated.  

The Veteran was again afforded a VA general medical examination in October 2014.  At that time, the VA examiner noted that his lumbar spine DDD, left knee arthritis, and heterotropic calcification of the left hip resulted in limited range of motion due to pain on movement and functional limitations on standing or walking for more than ten minutes at a time, and no lifting, carrying, pushing, or pulling more than 20 pounds, no climbing ladders, or repetitive squatting.  Significantly, however, the examiner opined that the Veteran could do sedentary work as long as he took frequent breaks.  Additionally, the examiner noted functional impairment related to several nonservice-connected disabilities, including bilateral ulnar neuropathy, cervical degenerative joint disease (DJD), and headaches.  

In support of his TDIU claim, the Veteran has submitted a September 2012 private opinion of a vocational expert.  After a review of the Veteran's claims file, the vocational expert opined that the Veteran's physical issues with his left leg and depression prevent him from sustaining employment, and that he had been unable to work in a competitive setting for several years.  She further stated that the Veteran was totally and permanently precluded from performing work at a substantial gainful activity level due to the severity of his service-connected major depression and pain associated with his left leg.  She noted that the Veteran has problems with concentration, stress tolerance, social interaction, and meeting simple requirements present in a full-time work setting.  

Additionally, although SSA disability records reflect that the Veteran's application for SSA disability benefits was denied based upon insufficient evidence to decide his claim, the Board has nevertheless considered evidence therein which documents that the Veteran is severely disabled by a primary diagnosis of affective/mood disorders, a secondary diagnosis of substance addiction disorders, and other diagnoses of DDD, osteoarthritis, personality disorders, and anxiety disorders.  

Having considered the evidence of record regarding the Veteran's employability, including VA treatment records and examination reports, private treatment records, SSA disability records, and lay statements, the Board finds that at no time during the appeal has the Veteran been unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  

The VA examination reports document that the Veterans' service-connected disabilities do result in some functional limitation upon his physical abilities; however, the September 2012 VA examiner noted that the Veteran would not be precluded from securing gainful employment if his functional limitations could be accommodated.  Additionally, the October 2014 VA examiner stated that the Veteran was capable of sedentary employment with some accommodation.  

The private vocational expert's opinion is afforded less probative value than that of the VA examiners discussed previously.  Significantly, the private vocational expert opined that the Veteran was unemployable due to service-connected psychiatric disability and physical disabilities related to his left leg.  The Board notes that, as discussed herein, the Veteran is not service-connected for an acquired psychiatric disability.  As the private vocational expert apparently based her opinion on the fact that the Veteran was service-connected for a psychiatric disability, her opinion is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based on an inaccurate factual basis has no probative value).  

Likewise, SSA disability records document that the Veteran's primary diagnosis in terms of severity was his affective/mood disorders, followed by his substance abuse problems, neither of which is a service-connected disability.  

Thus, a TDIU rating is not warranted for any period on appeal, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

Service connection for floppy foot syndrome, to include as secondary to service-connected lumbar spine DDD, is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.  

An increased disability rating in excess of 20 percent for lumbar spine DDD is denied.  

An increased disability rating in excess of 10 percent for heterotopic calcification of the left hip is denied.  

An increased disability rating in excess of 10 percent for a compound comminuted fracture of the left femur, with limitation of extension of the thigh, is denied.  

A compensable initial disability rating for a compound comminuted fracture of the left femur, with limitation of flexion of the thigh, is denied.  

An increased disability rating in excess of 10 percent for degenerative arthritis of the left knee associated with heterotropic calcification of the left hip is denied.  

A compensable disability rating for hypertension is denied.  

A compensable disability rating for a residual scars from a compound comminuted fracture of the left femur is denied.  

A compensable disability rating for a right knee scar is denied.  

A compensable disability rating for a left elbow scar is denied.  

A TDIU rating is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


